PUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                          No. 18-6257


THOMAS PORTER; ANTHONY BERNARD JUNIPER; MARK LAWLOR,

                        Plaintiffs - Appellees,

                and

RICKY GRAY; IVAN TELEGUZ,

                         Plaintiffs,

                v.

HAROLD W. CLARKE; DAVID ZOOK,

                        Defendants - Appellants.

------------------------------

AMERICAN CIVIL LIBERTIES UNION OF VIRGINIA, INCORPORATED;
THE RUTHERFORD INSTITUTE; PROFESSORS AND PRACTITIONERS OF
PSYCHIATRY AND PSYCHOLOGY,

                        Amici Supporting Appellee.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:14-cv-01588-LMB-IDD)


Argued: December 13, 2018                                      Decided: May 3, 2019


Before NIEMEYER, KING, and WYNN, Circuit Judges.
Affirmed by published opinion. Judge Wynn wrote the opinion, in which Judge King
joined. Judge Niemeyer wrote a dissenting opinion.


ARGUED: Matthew Robert McGuire, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellants. Catherine Emily Stetson, HOGAN
LOVELLS US LLP, Washington, D.C., for Appellees. ON BRIEF: Mark R. Herring,
Attorney General, Victoria N. Pearson, Deputy Attorney General, Margaret Hoehl
O’Shea, Assistant Attorney General, Toby J. Heytens, Solicitor General, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellants.
Kathryn M. Ali, Yuri Fuchs, Elizabeth C. Lockwood, W. David Maxwell, Ryan J.
Stephenson, HOGAN LOVELLS US LLP, Washington, D.C.; Victor M. Glasberg,
VICTOR M. GLASBERG & ASSOC., Alexandria, Virginia; Steven D. Rosenfield,
Jeffrey E. Fogel, Charlottesville, Virginia, for Appellees. David W. DeBruin,
Washington, D.C., Jeffrey A. Atteberry, JENNER & BLOCK LLP, Los Angeles,
California, for Amici American Civil Liberties Union Foundation of Virginia, Inc. and
The Rutherford Institute. Eden Heilman, Claire Guthrie Gastañaga, AMERICAN CIVIL
LIBERTIES UNION FOUNDATION OF VIRGINIA, INC., Richmond, Virginia, for
Amicus American Civil Liberties Union Foundation of Virginia, Inc. John W.
Whitehead, Doug R. McKusick, THE RUTHERFORD INSTITUTE, Charlottesville,
Virginia, for Amicus The Rutherford Institute. Daniel M. Greenfield, Roderick and
Solange MacArthur Justice Center, NORTHWESTERN PRITZKER SCHOOL OF
LAW, Chicago, Illinois, for Amici Curiae Professors and Practitioners of Psychiatry and
Psychology.




                                          2
WYNN, Circuit Judge:

       Defendants Harold W. Clarke, in his official capacity as director of the Virginia

Department of Corrections, and David Zook, in his official capacity as warden of

Virginia’s Sussex I State Prison (collectively, “State Defendants”), appeal a decision by

the U.S. District Court for the Eastern District of Virginia holding that conditions of

confinement on Virginia’s death row violated the Eighth Amendment and enjoining

reinstatement of those conditions. The district court held that the death row inmates’

long-term detention in conditions amounting to solitary confinement created a

“substantial risk” of psychological and emotional harm and that State Defendants were

“deliberately indifferent” to that risk. See Porter v. Clarke, 290 F. Supp. 3d 518, 530–33

(E.D. Va. 2018). For the reasons that follow, we affirm.

                                            I.

       Plaintiffs Thomas Porter, Anthony Juniper, and Mark Lawlor (collectively,

“Plaintiffs”) are housed on Virginia’s death row at Sussex I State Prison (“Sussex

Prison”). Death row consists of two tiers, with each tier holding twenty-two cells and

three showers. Porter, 290 F. Supp. 3d at 522. Each death row inmate is housed in a

separate cell, and no inmates are housed in adjacent cells. Each cell is 71 square feet—

approximately one-half the size of a parking space—and has a 10.5-foot-high ceiling.

Cells contain a bed, a small desk adjacent to the bed, and a commode/sink combination.

Each cell has a window that is 5 inches high by 41.5 inches long, which is covered by a

wire mesh that allows natural light to pass through into the cell. Each cell’s door is made




                                            3
of solid steel, includes a tray slot that is bolted shut when not in use, and a “rectangular

in-set window that allow[s] inmates to look outside their cell into the pod.” Id. at 523.

       In November 2014—when Plaintiffs filed this lawsuit—two documents governed

Plaintiffs’ conditions of confinement on death row: Virginia Department of Corrections

(“Corrections Department”) Operating Procedure 460A, effective March 2010, and the

Sussex Prison Institutional Rules and Regulations for Offenders, effective February 2010.

These procedures and regulations allowed death row inmates one hour of outdoor

recreation five days a week, and a ten-minute shower three days a week. During their

outdoor recreation, inmates were confined to individual enclosures with concrete floors

and enclosed by a steel and wire mesh cage. Each enclosure measured 7.9 feet wide by

20 feet long—approximately the size of a parking space—and 10 feet high. Id. None of

the enclosures had exercise equipment. Inmates could not simultaneously use adjacent

recreation enclosures.

       Under the governing procedures and regulations, cells on death row were always

lit: during the day, cells were illuminated by a main light mounted on the wall, and at

night a low-level night light provided illumination for security and safety purposes.

Inmates housed on death row could keep a television and compact disc player in their cell

and borrow approved publications and library materials to read. Additionally, inmates

could request and use wireless telephones any day of the week between 8:00 a.m. and

9:30 p.m.

       The governing regulations and procedures allowed death row inmates to have non-

contact visitation on weekends and state holidays. Inmates also could request contact


                                             4
visitation with immediate family members in “extreme circumstances” once every six

months, which request the warden had unconstrained discretion to grant or deny. J.A.

997. In practice, the warden would grant a request for contact visitation only when an

inmate was approaching “death.” J.A. 997. Additionally, inmates had limited contact

with prison staff. Corrections officers made rounds through the death row pod to perform

security checks on inmates every thirty minutes and could—and sometimes would—

speak with inmates to see if they needed assistance or had requests. Medical personnel

and nurses also made rounds through the pod twice a day to provide inmates with

medication. And death row inmates received visits from a mental-health practitioner at

least once a week, and case counselors made rounds through the pod once a day.

       Two inmates housed on death row, Plaintiff Porter and former Plaintiff Ricky

Gray, 1 were allowed out of their cells to perform institutional jobs. “Other than these

limited out-of-cell interactions, death row inmates were generally not permitted to leave

their cells.” Porter, 290 F. Supp. 3d at 523. “In particular, they were denied access to

any form of congregate recreation, either indoor or outdoor; they were not allowed to eat

meals outside of their cells; and they could not participate in congregate religious

services or prison programming.” Id. Due to these restrictions, death row inmates spent

between 23 and 24 hours per day in their cells. Id. at 528.

       In November 2014, Plaintiffs filed suit against Clarke, in his official capacity as

director of the Corrections Department, and Keith Davis, who, at that time, served as

       1
           Virginia executed Gray on January 18, 2017.



                                             5
warden of Sussex Prison.        Plaintiffs alleged that the then-existing conditions of

confinement on Virginia’s death row violated the Eighth Amendment and sought

injunctive and declaratory relief.

       On February 21, 2018, the district court awarded summary judgment in Plaintiffs’

favor on their Eighth Amendment claim. Porter, 290 F. Supp. 3d at 533. In reaching that

conclusion, the district court held that, under the undisputed evidence, the conditions of

confinement on Virginia’s death row—particularly inmates’ prolonged periods of

isolation—“created, at the least, a significant risk of substantial psychological or

emotional harm.” Id. at 532. The district court further held that, under the undisputed

evidence, that State Defendants were “deliberate[ly] indifferen[t]” to that risk of harm.

Id. at 533.    The district court awarded Plaintiffs injunctive and declaratory relief,

concluding that such relief was available under the Prison Litigation Reform Act

(“PLRA”) and was necessary because there “exist[ed] some cognizable danger of

recurrent violation.” Id. at 534–42 (quoting United States v. W.T. Grant Co., 345 U.S.

629, 633 (1953)). State Defendants timely appealed.

                                            II.

       On appeal, State Defendants argue that the district court erred (A) in awarding

summary judgment to Plaintiffs on their Eighth Amendment claim and (B) in awarding

Plaintiffs injunctive relief. We address each argument in turn.

                                            A.

       At the outset, State Defendants argue that the district court erred in awarding

Plaintiffs summary judgment on their Eighth Amendment conditions of confinement


                                            6
claim. Summary judgment is proper when there are no material disputes of fact and the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). This

Court reviews de novo a district court’s award of summary judgment. United States v.

Ancient Coin Collectors Guild, 899 F.3d 295, 312 (4th Cir. 2018).

      The Eighth Amendment, which prohibits infliction of “cruel and unusual

punishments,” U.S. Const. amend. VIII, applies to claims by prisoners against corrections

officials challenging conditions of confinement. See Scinto v. Stansberry, 841 F.3d 219,

225 (4th Cir. 2016) (“[T]he Eighth Amendment imposes a duty on prison officials to

‘provide humane conditions of confinement . . . [and] ensure that inmates receive

adequate food, clothing, shelter, and medical care.” (quoting Farmer v. Brennan, 511

U.S. 825, 832 (1994))); Williams v. Benjamin, 77 F.3d 756, 761 (4th Cir. 1996). Whether

an inmate’s conditions of confinement amount to “cruel and unusual punishment” must

be measured against “the evolving standards of decency that mark the progress of a

maturing society.” Estelle v. Gamble, 429 U.S. 97, 102 (1976) (quoting Trop v. Dulles,

356 U.S. 86, 101 (1958)). Like any other Eighth Amendment claim, an Eighth

Amendment conditions of confinement claim has (1) “objective” and (2) “subjective”

components. Scinto, 841 F.3d at 225 (citing Farmer, 511 U.S. at 834).

                                           1.

      To satisfy the “objective” prong, a plaintiff inmate must “demonstrate that ‘the

deprivation alleged [was], objectively, sufficiently serious.’”     Id. at 225. (quoting

Farmer, 511 U.S. at 834).      “To be ‘sufficiently serious,’ the deprivation must be

‘extreme’—meaning that it poses a ‘serious or significant physical or emotional injury


                                           7
resulting from the challenged conditions,’ or ‘a substantial risk of serious harm resulting

from . . . exposure to the challenged conditions.’” Id. (quoting De’Lonta v. Angelone,

330 F.3d 630, 634 (4th Cir. 2003)).

       More than a century ago, the Supreme Court recognized the adverse consequences

to inmates’ mental health posed by prolonged detention in conditions akin to solitary

confinement. According to the Court, “experience demonstrated” that, when placed in

isolation, “[a] considerable number of prisoners fell, after even a short confinement, into

a semi-fatuous condition, from which it was next to impossible to arouse them, and others

became violently insane; others still, committed suicide; while those who stood the ordeal

better were not generally reformed, and in most cases did not recover sufficient mental

activity to be of any subsequent service to the community.” In re Medley, 134 U.S. 160,

168 (1890).

       In recent years, advances in our understanding of psychology and new empirical

methods have allowed researchers to characterize and quantify the nature and severity of

the adverse psychological effects attributable to prolonged placement of inmates in

isolated conditions materially indistinguishable from the challenged conditions on

Virginia’s death row. For example, a report submitted by one of Plaintiffs’ experts in

clinical and forensic psychology, Dr. Mark Cunningham, notes “that the associated

adverse psychological reactions to solitary confinement detailed in th[e] literature include

psychotic-spectrum symptoms of paranoia and hallucinations; mood-spectrum symptoms

of depression, withdrawal, appetite and sleep disturbance, fatigue and lethargy, and

suicidal ideation; anxiety spectrum symptoms of subjective distress, feelings of


                                             8
impending doom, somatic complaints, dissociative experience, and ruminative thoughts;

affective lability characterized by irritability, rage, and aggressive impulses; and

behavioral self-control symptoms of aggression, assaults, and self-mutilation.”        J.A.

1041.

        Numerous studies reveal that prolonged detention of inmates in conditions akin to

those Plaintiffs faced on Virginia’s death row also leads to “psychological deterioration,”

including “‘declines in mental functioning,’” “‘difficulties in thinking, concentration and

memory problems, and problems with impulse control.’” J.A. 1042 (quoting Jesenia

Pizarro & Vanja M. K. Stenius, Supermax Prisons: Their Rise, Current Practices, and

Effect on Inmates, 84 Prison J. 248, 256 (2004)). Similarly, another expert in forensic

and clinical psychology retained by Plaintiffs, Dr. Michael Hendricks, reports that

“common adverse psychological effects of isolation housing in prison and jail settings

(i.e., typically found to have been experienced by at least half of inmates in these

settings) include anxiety, headaches and other psychosomatic symptoms, lethargy,

insomnia, decreased appetite, and nightmares.” J.A. 925.

        Notwithstanding that scholars have conducted dozens of studies on the

psychological and emotional effects of solitary and segregated confinement, the leading

survey of the literature regarding such confinement found that “there is not a single

published study of solitary or supermax-like confinement in which nonvoluntary

confinement lasted for longer than 10 days, where participants were unable to terminate

their isolation at will, that failed to result in negative psychological effects.” J.A. 1041

(emphases added) (quoting Craig Haney, Mental Health Issues in Long-Term Solitary


                                             9
and “Supermax” Confinement, 49 Crime & Delinquency 124, 132 (2003)). Based on this

extensive body of literature, scholars have concluded that “solitary confinement has

potentially serious psychiatric risks.” J.A. 1042 (quoting Pizarro & Stenius, supra at

256); see also Br. Amici Curiae Profs. & Practitioners of Psychiatry & Psychology in

Supp. of Pls.–Apps. and Affirmance (“Amici Br.”) at 8–9 (“Scientific research,

regardless of methodology, has produced strikingly consistent results: the deprivation of

meaningful social contact and positive environmental stimulation characteristic of

solitary confinement subjects prisoners to grave psychological and physiological harms.”

(internal quotation marks omitted)). Notably, State Defendants adduced no evidence

refuting Plaintiffs’ expert evidence establishing the risks and serious adverse

psychological and emotional effects of prolonged solitary confinement, or the surveys of

the scholarly literature supporting that evidence.

       Courts have taken note of this extensive—and growing—body of literature. In

recent years, Justice Kennedy and Justice Breyer authored separate opinions highlighting

the serious psychological and emotional harm caused by segregated or solitary

confinement under conditions materially indistinguishable from those that existed on

Virginia’s death row. See Ruiz v. Texas, 137 S. Ct. 1246, 1247 (2017) (Breyer, J.,

dissenting from denial of stay of execution) (stating that evidence demonstrated that the

petitioner, an inmate held on Texas’s death row, “ha[d] developed symptoms long

associated with solitary confinement, namely severe anxiety and depression, suicidal

thoughts, hallucinations, disorientation, memory loss, and sleep difficulty”); Glossip v.

Gross, 135 S. Ct. 2726, 2765 (2015) (Breyer, J., dissenting) (reviewing literature and


                                             10
stating that “it is well documented that . . . prolonged solitary confinement produces

numerous deleterious harms”); Davis v. Ayala, 135 S. Ct. 2187, 2210 (2015) (Kennedy,

J., concurring) (“[R]esearch still confirms what this Court suggested over a century ago:

Years on end of near-total isolation exact a terrible price.”).

       Likewise, this Court stated that “[p]rolonged solitary confinement exacts a heavy

psychological toll that often continues to plague an inmate’s mind even after he is

resocialized.” Incumaa v. Stirling, 791 F.3d 517, 534 (4th Cir. 2015). And the Third

Circuit recently reviewed the “robust body of scientific research on the effects of solitary

confinement” and found a “scientific consensus” that such confinement “is

psychologically painful, can be traumatic and harmful, and puts many of those who have

been subjected to it at risk of long-term . . . damage.” Williams v. Sec’y Penn. Dep’t of

Corr., 848 F.3d 549, 566–67 (3d Cir. 2017), cert denied sub nom. Walker v. Farnam, 138

S. Ct. 357 (2017), and cert denied sub nom. Williams v. Wetzel, 138 S. Ct. 357 (2017);

see also, e.g., Grissom v. Roberts, 902 F.3d 1162, 1176–77 (10th Cir. 2018) (Lucero, J.,

concurring) (reviewing academic literature and determining that “solitary confinement,

even over relatively short periods, renders prisoners physically sick and mentally ill. . . .

These harms, which are persistent and may become permanent, become more severe the

longer a person is exposed to solitary confinement.”).

       Of particular relevance, several courts have found—based on the empirical

evidence set forth above—that solitary confinement poses an objective risk of serious

psychological and emotional harm to inmates, and therefore can violate the Eighth

Amendment.      See, e.g., Palakovic v. Wetzel, 854 F.3d 209, 225–26 (3d Cir. 2017)


                                              11
(“acknowledg[ing] the robust body of legal and scientific authority recognizing the

devastating mental health consequences caused by long-term isolation in solitary

confinement”); Ashker v. Brown, No. C 09-5796, 2013 WL 1435148, at *4–5 (N.D. Cal.

Apr. 9, 2013); Wilkerson v. Stalder, 639 F. Supp. 2d 654, 678–79 (M.D. La. 2007) (“It is

obvious that being housed in isolation in a tiny cell for 23 hours a day for over three

decades results in serious deprivations of basic human needs.”); McClary v. Kelly, 4 F.

Supp. 2d 195, 208 (W.D.N.Y. 1998) (“[T]hat prolonged isolation from social and

environmental stimulation increases the risk of developing mental illness does not strike

this Court as rocket science.”).

       We agree. The challenged conditions of confinement on Virginia’s death row—

under which Plaintiffs spent, for years, between 23 and 24 hours a day “alone, in a small .

. . cell” with “no access to congregate religious, educational, or social programming”—

pose a “substantial risk” of serious psychological and emotional harm. Porter, 290 F.

Supp. 3d at 527–28.

       State Defendants nevertheless argue that the district court erred in holding that the

undisputed evidence satisfied Plaintiffs’ burden under the objective prong for three

reasons: (1) this Court previously has found that the placement of inmates in conditions

of confinement as or more isolating than those faced by Plaintiffs did not pose an

objective risk of serious harm; (2) Plaintiffs were not, as a matter of fact, held in

“solitary” confinement; and (3) Plaintiffs’ “generalized” evidence of the risks posed by

solitary confinement does not establish that Plaintiffs, in particular, experienced such

harms. Appellants’ Br. at 43–48.


                                            12
       First, State Defendants maintain—and our colleague in dissent agrees—that the

district court erred because this Court’s decisions in Sweet v. South Carolina Department

of Correction, 529 F.2d 854 (4th Cir. 1975) (en banc), and Mickle v. Moore, 174 F.3d

464 (4th Cir. 1999), upheld conditions of confinement that are “squarely analogous” to

the challenged conditions on Virginia’s death row. Appellants’ Br. at 44. In Sweet, this

Court stated that “‘isolation from companionship,’ ‘restriction on intellectual stimulation

and prolonged inactivity,’ inescapable accompaniments of segregated confinement, will

not render segregated confinement unconstitutional absent other illegitimate deprivations.

Nor will the fact that the segregated confinement is prolonged and indefinite be sufficient

in itself to command constitutional protection, though it is a factor to be considered.”

529 F.3d at 861. But Sweet significantly predated all the Supreme Court’s conditions of

confinement decisions—including Rhodes v. Chapman, 452 U.S. 337, 347 (1981), which

first set forth the standard for satisfying the objective component of a conditions of

confinement claim—and lacked the benefit of the recent academic literature surveyed by

Plaintiffs’ experts concerning the harmful psychological and emotional effects of

prolonged solitary confinement. Because Sweet was decided under a different legal

standard, we agree with the district court that Sweet cannot—does not—control this case.

       Mickle involved an Eighth Amendment challenge by members of the “Five

Percenters” gang who the South Carolina Department of Correction transferred to “long-

term segregated confinement” after a series of violent incidents perpetrated by

incarcerated members of the gang. 174 F.3d at 466–67, 471. Under the terms of their

segregated confinement, the gang members were “confined to their cells for twenty-three


                                            13
hours per day without radio or television,” received “only five hours of exercise per

week,” and could not “participate in prison work, school, or study programs.” Id. at 471.

Citing Sweet, Mickle held that the Five Percenters failed to show that their conditions of

confinement amounted to “a serious deprivation of a basic human need” because “the

isolation inherent in administrative segregation or maximum custody is not itself

constitutionally objectionable.” Id. at 472. This Court also rejected the Five Percenters’

claim that the indefinite duration of their confinement in segregation rendered it

unconstitutional, emphasizing that the Five Percenters failed to demonstrate that they had

suffered a serious mental illness or psychological injury. Id. (further stating that the Five

Percenters’ subjective claims of anxiety and depression were insufficient).

       Like Sweet, we do not believe Mickle controls this case. To begin, Plaintiffs

introduced two expert reports derived from surveying dozens of empirical analyses as

well as observations of the challenged conditions on Virginia’s death row. Those reports

demonstrated the serious psychological and emotional risks posed by conditions of

confinement materially indistinguishable from those Plaintiffs’ faced on Virginia’s death

row. Significantly, much of that research post-dates Mickle. See J.A. 924 (Hendricks

report) (“[T]he research, particularly as it relates to special housing units in jails and

prisons, has advanced greatly in the last 15 years, furthering the scientific understanding

of the harmful effects of solitary confinement and social isolation in these facilities”);

J.A. 1041 (Cunningham report) (listing key studies of the adverse impact of solitary and

segregated confinement post-dating Mickle). By contrast, the Mickle plaintiffs did not

introduce any expert reports or analyses concerning the risks of serious psychological and


                                             14
emotional harms attributable to long-term solitary confinement. Mickle, 174 F.3d at 472.

Put simply, unlike Plaintiffs, the Mickle plaintiffs failed to establish an evidentiary record

that would have allowed this Court to find that prolonged solitary confinement poses a

serious risk of psychological and emotional harm.

       Equally significant, the Five Percenters were placed in segregation based on their

in-prison conduct and were removed from segregation if they renounced their

membership with the group.         Id. at 466–67.     By contrast, the challenged Virginia

procedures and regulations place death row inmates in solitary confinement based on

their sentence alone and do not provide death row inmates with an avenue for removing

themselves from segregation. Because Mickle involved a different set of facts than those

adduced by Plaintiffs, our decision cannot—and does not—overrule Mickle. See United

States v. Floresca, 38 F.3d 706, 711 (4th Cir. 1994) (“Because Bledsoe is on different

facts than the instant case, . . . Bledsoe does not control our holding in this case.”); Cal. v.

Anglim, 129 F.2d 455, 460 (9th Cir. 1942) (explaining that a later decision “does not

overrule” an earlier decision when “[e]ach decision rests on different facts”).

       Second, State Defendants argue that Plaintiffs were not, as a matter of fact, held in

“solitary” confinement. In particular, State Defendants argue that Plaintiffs were not

placed in the type of “solitary” confinement that the experts warned about because

Plaintiffs were not “subject to ‘prolonged isolation’ or ‘lack of stimulation.’” Appellants’

Br. at 44. The undisputed facts belie that contention.

       State Defendants do not dispute—nor could they—that the challenged procedures

and regulations restricted death row inmates to their cells for between 23 and 24 hours a


                                              15
day. State Defendants also do not dispute that the challenged procedures and regulations

denied death row inmates the opportunity for any form of congregate programming,

recreation, or religious practice. And State Defendants do not dispute that, at the time

they filed this case, Plaintiffs already had been housed in such isolated confinement for

years. Dr. Hendricks’ unrebutted report avers that these and other challenged conditions

on Virginia’s death row “hew closely to the sensory deprivation described in the studies

in the research literature” finding and quantifying the adverse psychological and

emotional effects associated with prolonged confinement in such conditions. J.A. 926–

27.   Accordingly, under the undisputed facts, the scholarly articles regarding the

consequences of prolonged solitary confinement relied on by Plaintiffs’ experts bear

directly on the risks attributable to the challenged conditions of confinement on

Virginia’s death row.

       Additionally, in Wilkinson v. Austin, 545 U.S. 209 (2005), the Supreme Court

characterized Ohio’s “administrative control” unit as “a highly restrictive form of solitary

confinement,” id. at 214 (citing Austin v. Wilkinson, 189 F. Supp. 2d 719, 724–25 & n.5

(N.D. Ohio 2002)). Notably, the conditions of confinement for Ohio inmates housed in

administrative control were materially less isolating than those faced by Plaintiffs on

Virginia’s death row.    Whereas Virginia’s death row inmates were housed in non-

adjacent cells with solid steel doors—which, former Sussex Prison warden Davis

concedes, pose a significant “imped[iment],” if not absolute barrier, to communication,

J.A. 975—Ohio inmates housed in administrative control lived in “open-faced cells” or

“cells with bars, not solid doors,” allowing inmates to “easily communicate,” Austin, 189


                                            16
F. Supp. 2d at 725–26. Whereas inmates on Virginia’s death row were entitled to

outdoor exercise only five days a week, Ohio inmates housed in administrative control

“ha[d] outside recreation available every day.” Id. at 725. Whereas Virginia denied

death row inmates access to exercise equipment, Ohio inmates in administrative control

had “access to basketball courts and work-out areas.” Id. And whereas the challenged

procedures and regulations denied Virginia death row inmates access to congregate

programming, Ohio allowed even those inmates housed in conditions more restrictive

than administrative control to engage in some congregate activities, such as counseling.

Id. at 725. Accordingly, under governing law, the challenged conditions on Virginia’s

death row amount to, at a minimum, “a highly restrictive form of solitary confinement.”

Wilkinson, 545 U.S. at 214.

      The Supreme Court’s determination that Ohio’s administrative control unit

constituted “a highly restrictive form of solitary confinement” also refutes State

Defendants’ contention that Plaintiffs’ visits from or access to corrections officials and

health professionals distinguished the challenged conditions of confinement from those

that scholars and courts have found pose a substantial risk of serious psychological and

emotional harm.     Appellants’ Br. at 42–43.     Put simply, if the ability to “easily

communicate” with fellow inmates and engage in congregate programming did not

prevent the Supreme Court from characterizing Ohio’s administrative control unit as a

“highly restrictive form of solitary confinement,” then the limited contacts Virginia’s

death row inmates had with prison officials and health professionals do not render the




                                           17
challenged conditions of confinement meaningfully less restrictive or isolating from a

legal or factual perspective.

       Third, State Defendants argue that Plaintiffs’ “generalized” evidence of the harms

posed by solitary confinement cannot be used to establish that these Plaintiffs were, in

fact, harmed by the challenged conditions on Virginia’s death row. State Defendants

point out that their expert in psychiatry, Dr. Gregory B. Saathoff, evaluated most of the

Plaintiffs and opined that none of them exhibited cognitive “instability or deterioration,”

and that “symptoms of anxiety, depression, insomnia and associated symptoms reported

by [Plaintiffs] are not unlike those that are exhibited by the general population offenders

serving life sentences.”        J.A. 193.   By contrast, Plaintiffs’ expert, Dr. Hendricks,

diagnosed Plaintiffs with several psychological and emotional conditions, which he

opined were attributable to Plaintiffs’ conditions of confinement.           Based on this

conflicting evidence, the district court recognized that there is a dispute of fact as to

whether Plaintiffs have, in fact, been harmed by their conditions of confinement. Porter,

290 F. Supp. 3d at 530–31.

       But, as the district court held, that dispute of fact did not preclude a determination

that the undisputed evidence established that Plaintiffs faced a “substantial risk” of

serious harm from their conditions of confinement. Id. at 531. In particular, State

Defendants never have offered evidence disputing the numerous studies and scholarly

articles surveyed by Dr. Cunningham and Dr. Hendricks demonstrating that prolonged

isolated confinement, under conditions closely analogous to those Plaintiffs challenge,

creates a substantial risk of psychological and emotional harm, which risk is sufficient to


                                               18
satisfy the objective prong. J.A. 924–27; 1041–42.         Accordingly, the district court

correctly held that, under the undisputed facts, the challenged conditions of confinement

on Virginia’s death row created a “substantial risk” of serious psychological and

emotional harm.

                                             2.

         To satisfy the “subjective” prong in an Eighth Amendment case, a plaintiff

challenging his conditions of confinement must demonstrate that prison officials acted

with “deliberate indifference.”     Scinto, 841 F.3d at 225.        “To prove deliberate

indifference, plaintiffs must show that ‘the official kn[ew] of and disregard[ed] an

excessive risk to inmate health or safety.’” Id. (quoting Farmer, 511 U.S. at 837).

“Deliberate indifference is ‘more than mere negligence,’ but ‘less than acts or omissions

[done] for the very purpose of causing harm or with knowledge that harm will result.’”

Id. (quoting Farmer, 511 U.S. at 835). A plaintiff may satisfy this standard by “prov[ing]

by circumstantial evidence that a risk was so obvious that it had to have been known.”

Makdessi v. Fields, 789 F.3d 126, 136 (4th Cir. 2015). Put differently, “[a]n obvious risk

of harm justifies an inference that a prison official subjectively disregarded a substantial

risk of serious harm to the inmate.” Schaub v. VonWald, 638 F.3d 905, 915 (8th Cir.

2011).

         Here, several undisputed facts established State Defendants’ deliberate

indifference. To begin, Plaintiffs’ evidence established that State Defendants, in fact,

were aware of the substantial risk of psychological or emotional harm posed by solitary

confinement. Former defendant Davis, who served as warden of Sussex Prison until he


                                            19
was replaced by Zook in March 2016, testified in June 2013—more than a year before

Plaintiffs filed the instant case—that “being separated and alone from human contact, that

we—as humans, we don’t survive very well that way with lack of human contact.” J.A.

972. And in that same case—in which defendant Clarke also was a named defendant—a

November 2013 opinion issued by the district court characterized the challenged

conditions of Virginia’s death row as “dehumanizing.” Prieto v. Clarke, No. 1:12-cv-

1199, 2013 WL 6019125, at *6 (E.D. Va. Nov. 13, 2015), rev’d on other grounds, 780

F.3d 245, 254–55 (4th Cir. 2015). Likewise, Corrections Department procedures barring

detention of non-death row prisoners in segregated confinement—akin to the challenged

conditions on death row—for longer than thirty consecutive days constitute unrebutted

evidence of State Defendants’ awareness “that extended stays in segregation can have

harmful emotional and psychological effects.”        Porter, 290 F. Supp. 3d at 532.

Notwithstanding this awareness, State Defendants elected not to revisit the challenged

conditions until after Plaintiffs filed suit.

       Additionally, the extensive scholarly literature describing and quantifying the

adverse mental health effects of prolonged solitary confinement that has emerged in

recent years provides circumstantial evidence that the risk of such harm “was so obvious

that it had to have been known.” Makdessi, 789 F.3d at 136. As the district court

correctly pointed out, “[g]iven [State D]efendants’ status as corrections professionals, it

would defy logic to suggest that they were unaware of the potential harm that the lack of

human interaction on death row could cause.” Porter, 290 F. Supp. 3d at 532.




                                                20
       In determining that the undisputed evidence established State Defendants’

deliberate indifference, the district court disregarded State Defendants’ argument “that

the policies were justified by legitimate security risks” and therefore had a “legitimate

penological objective.” Id. at 532–33 & n.14. Although the court recognized that the

question of “whether these conditions had a legitimate penological objective . . . would

not be amenable to resolution at the summary judgment stage” because the parties

presented conflicting evidence, the court said resolution of that question was

“unnecessary . . . given the variety of other evidence that defendants knew of the

potentially harmful effects of the pre-2015 conditions.” Id. at 33 n.14. Put differently,

the district court concluded that it need not consider penological justification if

independent evidence established that State Defendants acted with deliberate

indifference.

       We believe that the district court erred in failing to consider State Defendants’

penological justification for housing death row inmates in conditions amounting to

solitary confinement. Both the Supreme Court and this Court have recognized that the

penological justification supporting a challenged condition is relevant in a conditions of

confinement case. See Rhodes, 452 U.S. at 346 (“Among ‘unnecessary and wanton’

inflictions of pain are those that are ‘totally without penological justification.’”); see also

Lopez v. Robinson, 914 F.2d 486, 490 (4th Cir. 1990) (“Prison conditions are

unconstitutional if they constitute an ‘unnecessary and wanton’ infliction of pain and are

‘totally without penological justification.’”). To be sure, the exact role of penological

justification in analyzing an Eighth Amendment conditions of confinement case is


                                              21
unsettled. See Grenning v. Miller-Stout, 739 F.3d 1235, 1240 (9th Cir. 2014) (stating that

“[t]he precise role of legitimate penological interests is not entirely clear in the context of

an Eighth Amendment challenge to conditions of confinement,” but noting that “[t]he

existence of a legitimate penological justification has, however, been used in considering

whether adverse treatment is sufficiently gratuitous to constitute punishment for Eighth

Amendment purposes”).

       Perhaps the clearest way penological justification factors into “conditions of

confinement cases” is through the subjective prong inquiry because, in a typical Eighth

Amendment case, “[w]here there is no legitimate penological purpose for a prison

official’s conduct, courts have ‘presum[ed] malicious and sadistic intent.’” Wood v.

Beauclair, 692 F.3d 1041, 1050 (9th Cir. 2012) (quoting Giron v. Corr. Corp. of Am.,

191 F.3d 1281, 1290 (10th Cir. 1999)); see also, e.g., Ricks v. Shover, 891 F.3d 468, 475

(3d Cir. 2018).     Put differently, if a prison official lacks a legitimate penological

justification for subjecting an inmate to a condition of confinement that poses a

substantial risk of serious harm—like prolonged solitary confinement, see supra Part

II.A.1—then the official is presumptively acting with deliberate indifference to that risk.

But some opinions also treat penological justification as a component of the objective

prong analysis. See, e.g., Thomas v. Bryant, 614 F.3d 1288, 1311 (11th Cir. 2010);

Foster v. Runnels, 554 F.3d 807, 814 (9th Cir. 2009). And still others appear to treat it as

a separate inquiry. See Rice ex rel. Rice v. Corr. Medical Svcs., 675 F.3d 650, 666 (7th

Cir. 2012).




                                              22
       Notwithstanding the uncertain role of penological justification in conditions of

confinement cases, we believe—contrary to the district court’s opinion—that a legitimate

penological justification can support prolonged detention of an inmate in segregated or

solitary confinement, similar to the challenged conditions on Virginia’s death row, even

though such conditions create an objective risk of serious emotional and psychological

harm. Put simply, prison officials tasked with the difficult task of operating a detention

center may reasonably determine that prolonged solitary detention of the inmate is

necessary to protect the well-being of prison employees, inmates, and the public or to

serve some other legitimate penological objective. 2      Cf. Florence v. Bd. of Chosen

Freeholders of Cty. of Burlington, 566 U.S. 318, 326 (2012) (“The difficulties of

operating a detention center must not be underestimated by the courts.”).

       We are not alone in this conclusion. For example, in Bass v. Perrin, 170 F.3d

1312 (11th Cir. 1999), the Eleventh Circuit held that the placement of two prisoners in

segregation without access to outdoor recreation did not violate the Eighth Amendment

because the prisoners had engaged in violent crimes while incarcerated, id. at 1316. “The

pain inflicted on the plaintiffs, however, cannot be said to be unnecessary—in other

       2
         Because we hold that a legitimate penological justification can support even
prolonged solitary detention of a particular inmate, our colleague in dissent’s suggestion
that our opinion could “interfer[e]” with prison officials’ ability to safely confine inmates
housed at “the federal supermax prisons in Colorado and Illinois” is without merit. Post
at 44. Put simply, if a prison official reasonably determines that, notwithstanding the
emotional and psychological risks, prolonged solitary detention of an inmate is necessary
to protect the well-being of prison employees, inmates, and the public, then confinement
of the inmate in such conditions will not violate the Eighth Amendment. As explained
below, State Defendants simply chose to abandon any such argument in this case.



                                             23
words, ‘totally without penological justification,’” the court explained. Id. Likewise, the

Seventh Circuit has held that “prolonged confinement in administrative segregation may

constitute a violation of the Eighth Amendment . . ., depending on the duration and nature

of the segregation and whether there were feasible alternatives to that confinement.”

Rice, 675 F.3d at 666 (emphasis added); see also Grissom, 902 F.3d at 1178 (Lucero, J.,

concurring) (explaining, in a case challenging a prisoner’s prolonged placement in

segregation, that “[a]t base, then, the question is whether the extreme nature of [the

prisoner’s] confinement is justified by legitimate penological interests”).

       Although we find that the district court erred in disregarding State Defendants’

argument that legitimate penological considerations justified the challenged conditions on

Virginia’s death row, this error does not constitute a basis for vacating the district court’s

award of summary judgment. State Defendants elected not to argue in their briefing to

this Court that the district court erred in disregarding their previously asserted

penological justifications. Perhaps State Defendants abandoned their penological

justification argument on appeal because Plaintiffs presented unrebutted empirical

evidence that, as a group, “[d]eath-sentenced inmates do not have disproportionate rates

of serious violence when confined under general population security conditions.” J.A.

1028–36 (Cunningham report). Or perhaps, State Defendants elected not to pursue their

penological justification argument because Virginia has not experienced, to date, any

notable security incidents since it relaxed the challenged conditions on death row during

the pendency of this litigation. See infra Part III.B.1. Regardless, we must respect that

decision—strategic or otherwise—and therefore treat the issue as waived. See United


                                             24
States v. Washington, 743 F.3d 938, 941 n.1 (4th Cir. 2014) (“Issues that [the appellant]

failed to raise in his opening brief are waived.”).

                                          *****

       In sum, the undisputed evidence established both that the challenged conditions of

confinement on Virginia’s death row created a substantial risk of serious psychological

and emotional harm and that State Defendants were deliberately indifferent to that risk.

Accordingly, the district court properly awarded summary judgment in Plaintiffs’ favor

on their Eighth Amendment claim.

                                              B.

       State Defendants further argue that the district court reversibly erred in awarding

Plaintiffs injunctive relief. We review a district court’s decision to award “equitable

relief for abuse of discretion, accepting the court’s factual findings absent clear error,

while examining issues of law de novo.” Dixon v. Edwards, 290 F.3d 699, 710 (4th Cir.

2002). Additionally, the Supreme Court has emphasized that a district court’s authority

to award and fashion equitable relief is “necessarily broad and a strong showing of abuse

must be made to reverse it.” W.T. Grant, 345 U.S. at 633.

       Here, State Defendants contend that Plaintiffs were not entitled to injunctive relief

because: (1) post-filing changes to the challenged conditions on Virginia’s death row

barred the award of equitable relief and (2) the PLRA permits district courts to impose

injunctive or declaratory relief only if there is an “ongoing constitutional violation.”

Appellants’ Br. at 25.

                                              1.


                                              25
       State Defendants first argue—and our colleague in dissent agrees—that the district

court abused its discretion in awarding Plaintiffs injunctive relief “because the conditions

that they brought suit to challenge no longer exist and because there is no realistic

possibility of their reoccurrence.” Appellants’ Br. at 33–34.

       On August 6, 2015—almost a year after Plaintiffs filed this action—the

Corrections Department adopted revised procedures and regulations that provide death

row inmates with several new privileges, including: (1) having “contact visitation with

immediate family members one day per week for one and a half hours at a time”;

(2) having “non-contact visitation on weekends and holidays with immediate family

members and one approved non-family member”; (3) participating in in-pod recreation

with a maximum of three other offenders seven days per week for a minimum of one

hour per day; (4) participating in outdoor recreation five days per week for 90 minutes

per day; and (5) showering seven days per week, for up to fifteen minutes. Porter, 290 F.

Supp. 3d at 524. The in-pod, congregate recreation “occur[s] in a newly screened off

area of the death row pod that contain[s] a television, two tables with seating, a bench,

various games, and a JPAY kiosk that enable[s] inmates to download music, purchase

books and movies, and send e-mails.” Id. The Corrections Department also constructed

“a covered outdoor recreation yard that . . . include[s] two sections, each equipped with a

basketball court and stationary exercise equipment, in which groups of up to four death

row inmates could congregate.” Id. Plaintiffs concede that the relaxed conditions of

confinement do not violate the Eighth Amendment.




                                            26
       State Defendants contend, correctly, that when a defendant discontinues illegal

conduct, a party seeking injunctive relief must demonstrate that such relief is “needed,”

meaning that “there exists some cognizable danger of recurrent violation, something

more than the mere possibility which serves to keep the case alive.” See W.T. Grant, 345

U.S. at 633. That being said, “[c]ourts require ‘clear proof’ that an unlawful practice has

been abandoned, and must guard against attempts to avoid injunctive relief ‘by

protestations of repentance and reform, especially when abandonment seems timed to

anticipate suit, and there is a probability of resumption.’” Wilk v. Am. Med. Ass’n, 895

F.2d 352, 367 (7th Cir 1990) (quoting United States v. Oregon State Med. Soc’y, 343

U.S. 326, 333 (1952)). According to State Defendants, there is no “cognizable danger of

recurrent violation” because “corrections officials have testified under oath that they have

no intention of reverting to the prior conditions, and that testimony is . . . undisputed.”

Appellant’s Br. at 24.

       Notwithstanding State Defendants’ averred lack of present intent to revert to the

challenged conditions, the district court found, as a matter of fact, that Plaintiffs’ satisfied

their burden to demonstrate a “cognizable danger of recurrent violence.” Porter, 290 F.

Supp. 3d at 539–40 (emphasis added). In support of that determination, the district court

first found that State Defendants’ “change from the pre-2015 conditions of confinement

to the current conditions was influenced, although not entirely dependent on, the current

litigation.” Id. at 540. The district court further found that “there is no legal barrier to

defendants returning to the pre-2015 conditions nor is there any pre-implementation

mechanism for plaintiffs to challenge such a return.” Id. And the district court found


                                              27
“most persuasive” that “although defendants individually state they do not currently

intend to return to the pre-2015 conditions, they have declined to commit [the Corrections

Department] to this nonreversion promise,” despite being offered several opportunities to

do so, including in earlier proceedings before this Court. Id. at 524–25, 540 (emphasis

added); see also Porter v. Clarke, 852 F.3d 358, 365 (4th Cir. 2017) (noting that “during

oral argument, [State] Defendants’ counsel said the Corrections Department could not

foreswear a return to the challenged policies”). Additionally, State Defendants have

repeatedly reaffirmed—including in their briefing to this Court—that they do not believe

the challenged conditions violate the Eighth Amendment.

       The record supports each of the district court’s specific findings. And the district

court’s ultimate factual finding of a “cognizable danger of recurrent violation” constitutes

a reasonable inference from these well-supported facts and is therefore not subject to

reversal under the applicable clear error standard of review. See Baxter v. Comm’r of

I.R.S., 910 F.3d 150, 166–67 (4th Cir. 2018). Likewise, our sister circuits have relied on

similar facts in finding a cognizable danger of recurrence adequate to support a district

court’s award of injunctive relief. See, e.g., Wilk, 895 F.2d at 367–70 (holding that

district court did not abuse its discretion in finding cognizable danger of recurrence—

notwithstanding that it “wrongly placed the burden of proof on the [defendant]”—when

defendant “expressed intent to comply” with the law, but also only discontinued

challenged conduct as a result of litigation and “vigorously maintain[ed]” its challenged

conduct was lawful); United States v. Laerdal Mfg. Corp., 73 F.3d 852, 857 (9th Cir.

1995) (holding that district court did not abuse its discretion in finding a cognizable


                                            28
danger of recurrence when defendant introduced reforms “under protest” and because

“past illegal conduct gives rise to an inference that future violations may occur”). By

contrast, neither State Defendants nor our dissenting colleague identifies any case

involving analogous facts in which the Supreme Court, this Court, or any other appellate

court held that a district court abused its discretion in awarding prospective injunctive

relief.

          The district court’s decision also is consistent with this Court’s admonition that

“[a]n injunction should not be refused upon the mere ipse dixit of a defendant that,

notwithstanding his past misconduct, he is now repentant and will hereafter abide by the

law.” United States v. Hunter, 459 F.2d 205, 220 (4th Cir. 1972). Given that State

Defendants have shown no “repentan[ce]”—they continue to argue, as they are entitled,

that the challenged conditions comply with the Eighth Amendment—State Defendants’

professed intent not to return to the challenged practices did not preclude the district court

from exercising its discretion to award injunctive relief.

                                               2.

          Next, State Defendants argue that the district court erred in holding that the PLRA

did not bar the award of prospective injunctive and declaratory relief. Whether the PLRA

authorized such relief presents a question of statutory interpretation that this Court

reviews de novo. See Stone v. Instrumentation Lab. Co., 591 F.3d 239, 242–43 (4th Cir.

2009); see also Dixon, 290 F.3d at 710 (providing for de novo review of questions of law

bearing on a district court’s decision to award an injunction)




                                              29
       The PLRA provides that “in any civil action with respect to prison conditions . . .

[t]he court shall not grant or approve any prospective relief unless the court finds that

such relief is narrowly drawn, extends no further than necessary to correct the violation

of the Federal right, and is the least intrusive means necessary to correct the violation of

the Federal right.” 18 U.S.C. § 3626(a)(1). According to State Defendants, this language

authorizes a court to award prospective relief only if there is an “ongoing constitutional

violation.” Appellants’ Br. at 29. Emphasizing that Plaintiffs concede their current

conditions of confinement comply with the Eighth Amendment, State Defendants argue

that there is no longer an “ongoing constitutional violation” supporting the award of

prospective relief.

       In support of their position, State Defendants principally rely on the Ninth

Circuit’s opinion in Hallett v. Morgan, 296 F.3d 732 (9th Cir. 2002). At issue in Hallett

was a motion by a class of state prisoners to extend district court jurisdiction over a

consent decree entered several years earlier in a case involving alleged Eighth

Amendment violations at the prison. Id. at 738–39. After holding an evidentiary hearing,

the district court concluded that the alleged constitutional violations at the prison no

longer existed. Id. at 739. Relying on that finding, the state argued that Section 3626

barred extension of jurisdiction over the consent decree because there was no longer a

“current and ongoing” violation. Id. at 743. The Ninth Circuit agreed, stating that “[t]he

text of § 3626(a)(1)(A) suggests that in the absence of a ‘current and ongoing’ violation,

there is no occasion to fashion prospective relief to cure the violation.” Id. at 743. “In




                                            30
other words, if a violation no longer exists, the statute does not permit the court to order

prospective relief.” Id.

       Although we have great respect for the Ninth Circuit’s opinion in Hallett, we are

not persuaded to follow it. Specifically, Hallett’s reference to “current and ongoing”

violation—a phrase that does not appear in the text of Section 3626(a)(1)—appears to

derive from Section 3626(b)(3), which provides that “[p]rospective relief shall not

terminate if the court makes written findings based on the record that prospective relief

remains necessary to correct a current and ongoing violation of the Federal right, extends

no further than necessary to correct the violation of the Federal right, and that the

prospective relief is narrowly drawn and the least intrusive means to correct the

violation.”   18 U.S.C. § 3626(b)(3) (emphases added).        By its plain terms, Section

3626(b)(3) addresses the termination of prospective relief, not the initial imposition of

such relief, which is at issue here and governed by Section 3626(a)(1). Notably, Section

3626(a)(1) does not include the “current and ongoing” language, notwithstanding that the

rest of the language in Section 3626(a)(1) regarding when initial prospective relief is

available tracks the language in Section 3626(b)(3).

       Additionally, Congress’s decision to omit the “current and ongoing” language

from Section 3626(a)(1), when it used such language in Section 3626(b)(3), provides

strong evidence that Congress did not intend for the “current and ongoing” standard to

apply outside of the termination context. See Russello v. United States, 464 U.S. 16, 23

(1983) (“Where Congress includes particular language in one section of a statute but

omits it another section of the same Act, it is generally presumed that Congress acts


                                            31
intentionally and purposely in the disparate inclusion or exclusion.” (internal quotation

marks and alterations omitted)). That is precisely what the district court in this case and

the Eleventh Circuit concluded in rejecting Hallett’s reasoning. See Thomas v. Bryant,

614 F.3d 1288, 1320 (11th Cir. 2010) (“[T]he ‘current and ongoing’ requirement is

distinct from the standard governing the initial entry of injunctive relief.”); Porter, 290 F.

Supp. 3d at 537 (“That Congress explicitly included an ‘ongoing violation’ requirement

in the termination provision and omitted it from the initial relief provision implies that

Congress did not intend for courts to be bound by the ‘ongoing violation’ requirement

when determining whether equitable relief is initially available.”).

       Congress’s decision to use the “current and ongoing” language in Section

3626(b)(3), but not in Section 3626(a)(1), also undermines the argument by State

Defendants and our colleague in dissent that the phrase “necessary to correct” in Section

3626(a)(1) precludes the award of prospective relief when a constitutional violation no

longer exists. Construing the phrase “necessary to correct” as demanding a “current and

ongoing” violation would render redundant the phrase “current and ongoing” violation in

Section 3626(b)(3), as that provision also requires that the court find the prospective

relief “necessary to correct.” But “[g]eneral principles of statutory construction require a

court to construe all parts to have meaning and to reject constructions that render a term

redundant.” PSINet, Inc. v. Chapman, 362 F.3d 227, 232 (4th Cir. 2004) (citing Reiter v.

Sonotone Corp., 442 U.S. 330, 339 (1979)).

       Further supporting Plaintiffs’ construction of Section 3626(a)(1) is the well-

established rule that courts “should not construe a statute to displace courts’ traditional


                                             32
equitable authority absent the clearest command or an inescapable inference to the

contrary.” Miller v. French, 530 U.S. 327, 340 (2000). Congress’s use of “current and

ongoing” in Section 3626(b)(3) demonstrates that it knew how to “clear[ly] command”

that courts may not use their equitable authority in the case of a violation that is not

“current and ongoing.” Because Congress chose not to use that language or similar

language, we will not construe Section 3626(a)(1) as displacing courts’ equitable

authority to initially impose prospective relief, even when a violation is not “current and

ongoing.”

                                            III.

       Without question, “[m]aintaining safety and order at [a detention center] requires

the expertise of correctional officials, who must have substantial discretion to devise

reasonable solutions to the problems they face.” Florence, 566 U.S. at 326. At the same

time, one of the “essential principle[s]” protected by the Eighth Amendment is that “the

State must respect the human attributes even of those who have committed serious

crimes.” Graham v. Florida, 560 U.S. 48, 59 (2010). The challenged conditions on

Virginia’s death row deprived inmates of the basic human need for “meaningful social

interaction and positive environmental stimulation.” Amici Br. at 4. The undisputed

evidence established that that deprivation posed a substantial risk of serious

psychological and emotional harm and that State Defendants were deliberately indifferent

to that risk. Accordingly, we affirm the judgment of the district court.

                                                                              AFFIRMED




                                            33
NIEMEYER, Circuit Judge, dissenting:

       In this case, Virginia death-row inmates are challenging conditions of confinement

that have not existed for over three years — raising a concern that this case could now be

only advisory. Nonetheless, the district court sustained their challenge and ruled in

February 2018 that pre-2015 death-row conditions violated the Eighth Amendment.

Further, it entered an injunction prohibiting a return to those conditions.

       Five inmates on Virginia’s death row commenced this action in 2014 challenging

the conditions of confinement then in effect on death row — namely, that they were

housed in 71 square-foot cells for 23 hours per day and allowed limited contact with

other persons. Those restrictive conditions were imposed following serious incidents

among death-row inmates in the 1980s and 1990s, when the inmates were allowed to

congregate with each other for extended periods.

       In early 2011, the newly appointed Director of the Virginia Department of

Corrections (“VDOC”), Harold Clarke, decided to assess whether a new policy allowing

death-row inmates to have more contact with others could again be offered.            His

endeavor was grounded in his professional belief that “enhancing offenders’ quality of

life, when feasible, benefits staff and offenders alike.” During the next year or two,

Director Clarke and David Robinson, VDOC’s second highest official, looked at

confinement conditions imposed on death-row inmates in other states and concluded that

some relaxation of restrictions could safely be implemented on Virginia’s death row. The

decision to proceed with less restrictive conditions, however, was put on hold in late

2012, on the advice of VDOC’s lawyers, after one of the death-row inmates challenged


                                             34
the procedure by which he was automatically assigned to death row.               That inmate

obtained relief from the district court, but only for himself. While VDOC pursued a

successful appeal of that case, other inmates on death row commenced this action against

Director Clarke and the Warden of the Sussex I State Prison (collectively, “VDOC”) in

November 2014, challenging more generally the conditions of confinement on death row,

mainly under the Eighth Amendment’s Cruel and Unusual Punishments Clause. Despite

the new litigation, however, Director Clarke decided in the spring of 2015 to move

forward with his decision to change the conditions on death row. Thereafter, VDOC

adopted new Operating Procedure 425.A, which substantially increased the contact that

death-row inmates were allowed to have with their family members and each other and

increased the inmates’ recreational opportunities. In addition, beginning in the fall of

2015, VDOC undertook a $2 million construction project, creating a new dayroom and a

new outdoor recreation yard for the death-row inmates. The plaintiffs in this case now

concede that the 2015 changes rendered the conditions on Virginia’s death row

constitutional.

       Nonetheless, the district court, at the plaintiffs’ urging, continued the litigation and

issued a declaratory judgment that the prior conditions — the pre-2015 conditions at

Sussex I — violated the inmates’ Eighth Amendment rights. And it also issued an

injunction prohibiting VDOC from returning to the prior conditions.

       VDOC has appealed the district court’s order, contending (1) that the prior

conditions did not violate the Eighth Amendment and (2) that, in any event, there was no

basis for the district court to have issued a declaratory judgment and an injunction,


                                              35
especially under the strict standards imposed for such relief by the Prison Litigation

Reform Act of 1995 (“PLRA”), 18 U.S.C. § 3626. The majority surprisingly rejects

VDOC’s modest arguments, concluding that despite the fact that the allegedly

unconstitutional conditions have not existed on Virginia’s death row for some three-and-

a-half years, a prospective injunction should nonetheless be affirmed.

       The record in this case clearly indicates that the entry of equitable relief was

inappropriate because there was absolutely no reason to expect that VDOC was or is

likely to return to the former conditions, having (1) adopted a policy for change; (2)

invested considerable amounts of time in making changes; (3) formally adopted new

procedures and regulations; and (4) expended substantial amounts of money improving

the physical conditions for the inmates. VDOC has stated that it does not intend to return

to former conditions, with Director Clarke attesting to his belief that to do so would be a

move in the “wrong direction.”

       Moreover, the district court’s judgment is especially misguided in the face of the

strict standards that Congress imposed in the PLRA for this type of litigation:

       Prospective relief in any civil action with respect to prison conditions shall
       extend no further than necessary to correct the violation of the Federal
       right of a particular plaintiff or plaintiffs. The court shall not grant or
       approve any prospective relief unless the court finds that such relief is
       narrowly drawn, extends no further than necessary to correct the violation
       of the Federal right, and is the least intrusive means necessary to correct
       the violation of the Federal right.

18 U.S.C. § 3626(a)(1) (emphasis added). It simply cannot be claimed that the district

court’s award of equitable relief in 2018 was “necessary to correct” a violation of a




                                            36
federal right when the 2015 changes had, by the plaintiffs’ own concession, already

corrected the alleged violation and no new violation was in any way being threatened.

       Failing to recognize and therefore correct the district court’s error in granting

relief that was plainly unavailable, the majority proceeds further, reaching into the realm

of advisory opinions to conclude that the pre-2015 conditions of confinement on

Virginia’s death row violated the Eighth Amendment.            In doing so, however, it

remarkably ignores binding Fourth Circuit precedent.

       It is readily apparent that the district court’s judgment and the majority’s

affirmance cannot be seen as “the least intrusive means necessary to correct the [alleged]

violation.” 18 U.S.C. § 3626(a)(1).


                                             I

       In the 1980s and 1990s, Virginia’s death-row inmates were housed in the

Mecklenburg Correctional Center and allowed to congregate, eat, recreate, and work

together. During that period, however, several serious incidents followed from such an

“open housing” policy. In May 1984, six death-row inmates escaped, and it took weeks

to recapture them all. The final two to be taken back into custody were serial murderers

who were ultimately captured in Philadelphia.       Moreover, while that manhunt was

ongoing, prison officials discovered a “cache of homemade weapons and other

contraband inside death row.” In 1988, two death-row inmates got into a fight, during

which one inmate threw the other to the floor, knocking him unconscious. In 1992, a

death-row inmate died from a heroin overdose. And in 1993, another death-row inmate



                                            37
committed suicide after smuggling contraband into the death-row unit.              Following

incidents such as these, VDOC moved death row to Sussex I State Prison and

implemented more restrictive conditions of confinement, substantially limiting the

inmates’ contacts with each other and with others. A VDOC official has noted that, since

those changes were made, “there have been virtually no serious security-related incidents

on death row.”

       The death-row cells at Sussex I are essentially the same as the cells used to house

the general prison population, except that death-row inmates do not share their cells with

another inmate. Each cell measures 71 square feet, with a 10.5-foot high ceiling, and is

furnished with a steel bed, a small shelf, a toilet, a sink, and a mirror. The restrictions on

contacts, however, are more restrictive on death-row inmates than those imposed on the

general prison population. At the time that the plaintiffs commenced this action, the

conditions of confinement on death row were governed by Operating Procedure 460.A

and Sussex I’s Institutional Rules and Regulations for Offenders, both of which became

effective in early 2010. Under those procedures and regulations, inmates spent almost 23

hours a day in their cells, but they were permitted to have a television and CD player

there. They were also allowed to purchase the same commissary items as general-

population inmates, to request materials from the prison’s library, and to order approved

publications. They were allowed one hour of outdoor recreation five days per week,

which they spent in individual enclosures slightly larger than their cells. During outdoor

recreation, the inmates were separated but could converse with each other and coordinate

their exercises. The inmates were also allowed to leave their cells for a ten-minute


                                             38
shower three times per week, and two inmates were permitted to perform the institutional

jobs of houseman and barber. As for contacts with other persons — apart from the one-

hour recreational period — death-row inmates were permitted to make telephone calls

from their cells seven days per week; to have noncontact visits with approved family

members on weekends and holidays; to have contact visits with family members “when

extreme circumstances exist[ed]”; to have face-to-face meetings with their attorneys in a

room designated for that purpose; to have religious visits with the prison’s chaplain and

other approved religious volunteers; and to converse with prison staff as they visited the

unit. Specifically, corrections officers assigned to death row made rounds through the

unit every 30 minutes to perform security checks, and during their rounds they often

conversed with inmates. Medical personnel came through the unit twice each day to

assess whether an inmate had a medical need that should be addressed by a physician.

Nurses visited death row twice a day to distribute required medications. Mental health

professionals visited the unit at least once per week, speaking with the inmates about any

mental health issues and looking for signs of mental distress. Case counselors — staff

members who helped the inmates with paperwork associated with prison life — visited

the unit on a daily basis. And prison administrators, including the Warden and Assistant

Warden, were encouraged to make rounds through death row on a weekly basis to check

on the inmates’ welfare.

      In late 2010, Harold Clarke was appointed the new Director of VDOC, and soon

after his appointment he resolved to assess the existing policies and procedures “to

determine whether and where more latitude might be afforded to Virginia’s death row


                                           39
offenders.” Based on his 35 years of experience, he believed that Virginia’s conditions of

confinement satisfied the requirements of the Eighth Amendment, but he also believed

that more relaxed policies could and should be applied, as he was convinced “that

enhancing offenders’ quality of life, when feasible, benefits staff and offenders alike.”

To this end, Director Clarke began discussing making changes to Virginia’s death row

with David Robinson, who was at first the Regional Director responsible for Sussex I but

soon after became the Chief of Corrections Operations, VDOC’s second highest official.

After looking at the policies governing Nebraska’s death row, which Clarke had

previously helped to oversee in his capacity as the head of that State’s corrections

department, and after having conversations with a high-ranking prison official in

Tennessee, Clarke and Robinson became convinced that VDOC could safely implement

less restrictive conditions on Virginia’s death row.

       Their efforts were interrupted, however, when one of the death-row inmates

commenced an action challenging the procedures relating to his conditions of

confinement, and VDOC’s lawyers advised Director Clarke not to make any changes to

death row while the suit was ongoing. Although the district court ruled in the inmate’s

favor in that case, we reversed the ruling. See Prieto v. Clarke, 780 F.3d 245 (4th Cir.

2015). Nonetheless, while that appeal was pending, other inmates commenced this action

in November 2014, challenging their conditions of confinement under the Eighth and

Fourteenth Amendments.       Notwithstanding their litigation, however, Director Clarke

decided to move forward with developing and implementing his plan to change the

conditions on Virginia’s death row. He explained that he decided that VDOC “should


                                             40
move ahead and do what we thought, what we thought was the right thing to do, what we

wanted to do all along.” And he decided to do so “despite the new lawsuit that had been

filed by the present Plaintiffs” because VDOC “did not want to waste any additional time

waiting for this litigation, too, to come to a conclusion.”

       Thereafter, VDOC adopted new Rules and Regulations for Death Row Offenders

and a new Operating Procedure 425.A, making a host of significant changes to the

conditions of confinement. Under the new procedures and regulations, inmates were

allowed to have contact visits with family members once per week; they were given an

hour of indoor recreation every day, in addition to an hour and one-half of outdoor

recreation; they were allowed to congregate on a limited basis in the outdoor recreation

area; they were allowed to participate in a group behavioral program; and their showers

were increased to every day and the time enlarged to fifteen minutes. In addition, VDOC

spent approximately $2 million constructing a new inside dayroom and a new outdoor

recreation yard, thereby enabling the inmates to congregate during both recreation

periods. The new dayroom was equipped with a 60-inch television, two tables with

seating, games of the type available to inmates in the general population, a kiosk from

which inmates could send email and purchase music, and a telephone. The plaintiffs

have conceded that these new 2015 conditions of confinement are constitutional.

       Notwithstanding the improvements, the plaintiffs continued to press for a ruling

that the prior conditions violated the Eighth Amendment, and they also continued to seek

an injunction to prohibit VDOC from returning to the prior conditions. While VDOC

clearly expressed its intent not to return to prior conditions, it refused to commit that it


                                              41
would never do so because it did not wish to preclude future changes, should changed

circumstances require them. But Director Clarke explained emphatically that he did not

“know of any situation today that will cause me to have to go back to where we came

from. We will manage in place.” He explained his view that going back to the prior

conditions would be “going [in] the wrong direction” and “going against what we

espouse.”

       On cross-motions for summary judgment, the district court ruled in 2018 that the

pre-2015 conditions violated the Eighth Amendment.           It held that “the pre-2015

conditions of confinement forced on plaintiffs created, at the least, a significant risk of

substantial psychological and emotional harm” and that VDOC had been deliberately

indifferent to that risk of harm.    The court also concluded that the plaintiffs had

demonstrated an entitlement to a declaratory judgment and injunctive relief, rejecting

VDOC’s argument that the PLRA requires that there be an “ongoing violation” to justify

such relief and instead concluding that the PLRA should be interpreted as consistent with

“the background equitable rule that courts have the authority to issue prospective relief

even in the absence of an ongoing violation.” Moreover, the court concluded that the

plaintiffs had established a need for injunctive relief because (1) VDOC’s adoption of the

new conditions was influenced in part by the litigation; (2) there were no legal barriers

preventing VDOC from returning to the pre-2015 conditions; and (3) VDOC had

declined to give a “nonreversion promise.”




                                             42
       From the district court’s order dated February 21, 2018, VDOC filed this appeal,

and the majority now affirms without engaging in any meaningful analysis of the most

critical issue.


                                             II

       While the main issue in this appeal is whether there is any basis to justify the

issuance of a declaratory judgment and injunction prohibiting the State from returning to

prior conditions, it is relevant to note that this court previously held that conditions

similar to, or even more restrictive than, the prior conditions in this case did not violate

the Eighth Amendment. See Mickle v. Moore, 174 F.3d 464, 471–72 (4th Cir. 1999)

(holding that no violation of the Eighth Amendment was shown for conditions of

confinement where inmates were confined to their cells for 23 hours per day without a

radio or television, received “only five hours of exercise per week,” and were not allowed

to “participate in prison work, school, or study programs”); Sweet v. S.C. Dep’t of Corr.,

529 F.2d 854, 861 (4th Cir. 1975) (en banc) (“[I]solation from companionship, restriction

on intellectual stimulation[,] and prolonged inactivity . . . will not render segregated

confinement unconstitutional absent other illegitimate deprivations,” even if the

“segregated confinement is prolonged and indefinite” (cleaned up)). The majority refuses

to recognize these precedents, explaining that the record contains new academic literature

that was not available when our precedents were decided.            Ante at 13–15.      But

intervening academic literature does not empower a panel to overrule binding precedent.




                                            43
      The majority also cites two Supreme Court cases in support of its refusal to apply

Fourth Circuit precedents, but neither case provides any support. In Rhodes v. Chapman,

452 U.S. 337 (1981), the Court upheld conditions of confinement that involved double-

celling of inmates in 63-square-foot cells. And in Wilkinson v. Austin, 545 U.S. 209

(2005), where the Court was presented with a challenge to procedures for assigning

inmates to a highly restrictive form of solitary confinement in Ohio, it held that inmates

had a liberty interest in not being assigned to such confinement but that Ohio’s

procedures were constitutional. Neither case can be cited to suggest that our prior cases

need to be overruled or that analogous conditions violate the Eighth Amendment.

      In short, the majority’s Eighth Amendment ruling is unprecedented and runs the

risk of interfering with the wide use of supermax-type prisons, including the federal

supermax prisons in Colorado and Illinois where conditions are more restrictive than

those that were imposed on Virginia’s death row prior to the 2015 charges. For instance,

at the U.S. Penitentiary ADX Florence, in Fremont County, Colorado, inmates are housed

in solitary confinement without the ability to communicate with other inmates, either

during the 23-hour period while they are in their cells or during a one-hour recreation

period. And visits are more restricted than were visits to inmates on Virginia’s death row

before 2015.

      But my opinion does not rest on this disagreement with the majority. Rather, this

disagreement only demonstrates how far afield the majority has moved in upholding the

injunction against VDOC in the circumstances of this case, where the present conditions




                                           44
of confinement are concededly constitutional and the pre-2015 conditions would

undoubtedly have been upheld under binding Fourth Circuit precedent.

       With these preliminary observations made, I now turn to address the lack of any

basis for the entry of equitable relief in the circumstances of this case.


                                              III

       VDOC’s primary position on appeal is that the district court “should have

dismissed this case for lack of a remedy.” It argues that the PLRA prohibits the entry of

prospective relief “in the absence of any ongoing constitutional violation” and that, even

under traditional principles governing equitable relief, there is no basis for awarding such

relief here because there is not a “reasonable likelihood that the prior conditions of

confinement will be reinstated.”      VDOC emphasizes that “it is undisputed that the

corrections officials have no intention of reinstating the old conditions” and argues that

“[i]t is purely speculative that the district court’s injunction will serve any purpose other

than forcing the corrections officials to return to court in order to vacate the injunction in

two years,” as authorized by the PLRA. See 18 U.S.C. § 3626(b)(1).

       The Plaintiffs make a strained argument that the PLRA somehow only limits the

“scope of an injunction” and therefore did not restrict the district court’s issuance of the

injunction in this case. But in general they rely on the district court’s broad equitable

discretion to grant injunctions.

       Congress enacted the PLRA “in 1996 in the wake of a sharp rise in prisoner

litigation in the federal courts,” and the Act “contains a variety of provisions designed to



                                              45
bring this litigation under control.” Woodford v. Ngo, 548 U.S. 81, 84 (2006). As

directly relevant here, “the PLRA attempt[ed] to eliminate unwarranted federal-court

interference with the administration of prisons,” id. at 93, by “establish[ing] standards for

the entry and termination of prospective relief in civil actions challenging prison

conditions,” Miller v. French, 530 U.S. 327, 331 (2000).

       Specifically, the PLRA provides that “[p]rospective relief in any civil action with

respect to prison conditions shall extend no further than necessary to correct the

violation of the Federal right of a particular plaintiff or plaintiffs.”         18 U.S.C.

§ 3626(a)(1)(A) (emphasis added). The term “prospective relief” is in turn defined as

“all relief other than compensatory monetary damages.” Id. § 3626(g)(7). The Act

provides further that “[t]he court shall not grant or approve any prospective relief unless

the court finds that such relief [1] is narrowly drawn, [2] extends no further than

necessary to correct the violation of the Federal right, and [3] is the least intrusive means

necessary to correct the violation of the Federal right.” Id. § 3626(a)(1)(A) (emphasis

added). In addition, if prospective relief is granted in the absence of such a finding by the

court, the defendant is “entitled to the immediate termination of any prospective relief.”

Id. § 3626(b)(2). Otherwise, prospective relief “shall be terminable upon the motion of

any party or intervenor . . . 2 years after the date the court granted or approved [such]

relief,” id. § 3626(b)(1), unless “the court makes written findings based on the record that

prospective relief remains necessary to correct a current and ongoing violation of the

Federal right, extends no further than necessary to correct the violation of the Federal




                                             46
right, and that the prospective relief is narrowly drawn and the least intrusive means to

correct the violation,” id. § 3626(b)(3).

       It is thus patently clear that under the PLRA, before a district court can grant

equitable relief with respect to prison conditions, there must be a “violation of [a] Federal

right” in need of correction. Yet, in this case, it is undisputed that VDOC had itself

corrected the alleged Eighth Amendment violation more than two years before the district

court awarded prospective relief. That should have ended the matter. Under the plain

terms of the PLRA, the district court was barred from awarding prospective relief in the

circumstances of this case.

       The majority, however, fails to analyze meaningfully whether prospective relief

was “necessary to correct” the Eighth Amendment violation alleged by the plaintiffs.

Rather, it undertakes only to address and reject a linguistic argument made by VDOC in

its brief, without addressing the explicit requirement of the PLRA itself that equitable

relief, including an injunction, can only be issued “to correct [a] violation of [a] Federal

right.” 18 U.S.C. § 3626(a)(1)(A).

       Moreover, even on the untenable proposition implicitly maintained by both the

district court and the majority that the PLRA adds nothing to the traditional equitable

principles for issuing injunctions, the record shows that the conditions of confinement

that prompted the plaintiffs to commence this action were highly unlikely to recur, thus

eliminating any justification for the entry of an injunction.

       The Supreme Court has long recognized that “[t]he sole function of an action for

injunction is to forestall future violations.”    United States v. Or. State Med. Soc’y,


                                             47
343 U.S. 326, 333 (1952). Thus, to obtain an injunction, there must be “a real threat of

future violation or a contemporary violation of a nature likely to continue or recur.” Id.

(emphasis added). In this type of “forward-looking action, . . . an examination of a great

amount of archaeology is justified only when it illuminates or explains the present and

predicts the shape of things to come.” Id. (cleaned up); see also City of Los Angeles v.

Lyons, 461 U.S. 95, 111 (1983) (explaining that “[t]he equitable remedy [of an

injunction] is unavailable absent a showing of irreparable injury, a requirement that

cannot be met where there is no showing of any real or immediate threat that the plaintiff

will be wronged again” (emphasis added)).

       More specifically, in United States v. W.T. Grant Co., the Supreme Court

recognized that there may be instances where a defendant cannot meet its burden of

demonstrating that its voluntary cessation of its allegedly illegal conduct has mooted the

case, but where — in light of the defendant’s changed conduct — the plaintiff also cannot

meet its burden of establishing a need for an injunction. 345 U.S. 629, 633 (1953). In

this type of circumstance, the Court made clear that plaintiffs have the burden of

“satisfy[ing] the court that relief is needed” and that “[t]he necessary determination is that

there exists some cognizable danger of recurrent violation, something more than the

mere possibility which serves to keep the case alive.” Id. (emphasis added). Where the

record discloses “no significant threat of future violation,” id. at 635, the plaintiff fails to

carry its burden of establishing that injunctive relief is warranted.

       In this case, it is especially curious that the district court could genuinely believe

that there was a real threat of a future violation when it had previously observed in this


                                              48
litigation that VDOC had made “significant, costly, and concrete changes to numerous

facets of plaintiffs’ conditions of confinement,” spending nearly $2 million on both

outdoor and indoor recreation areas that were constructed specifically to allow death-row

inmates to have congregate activities in a secure environment. The district court had also

observed that the new operating procedure “reach[ed] almost every facet of inmate life.”

And, in addition to those observations, the court had before it undisputed sworn

statements by Director Clarke that he was committed to bringing meaningful changes to

Virginia’s death row from early in his tenure, having previously overseen a less

restrictive death-row environment in Nebraska.

       Thus, the actions taken by VDOC “did not consist merely of pretentions or

promises” but instead represented “an overt and visible reversal of policy, carried out by

extensive operations which have every appearance of being permanent.” Or. State Med.

Soc’y, 343 U.S. at 334. VDOC’s actions — especially when combined with the sworn

statements from its top two officials that they believed such changes were in the best

interests of both the inmates and the department — conclusively show that there was and

is no “real threat” or “cognizable danger” that the alleged Eighth Amendment violation

that prompted the plaintiffs to commence this action in 2014 will recur. Indeed, after

years of successfully operating Virginia’s death row under the new conditions, it frankly

borders on the preposterous to presume that, were it not for the district court’s injunctive

relief, Director Clarke and his team would upend all the changes that they had made to

Virginia’s death row and reimpose the precise combination of conditions challenged in

this action.


                                            49
       Presumably because of this overwhelming evidence, the majority affirms by

choosing to defer blindly to the district court’s “factual” finding there was a “cognizable

danger of recurrent violation.” But in doing so, the majority not only fails to recognize

that such a finding is a mixed question of law and fact that justifies greater scrutiny by us,

see W.T. Grant, 345 U.S. at 632, but it also accepts uncritically the three reasons given by

the district court. A critical analysis, however, would quickly have undermined those

reasons’ purported value.

       First, the district court gave as a reason for the injunction that “there is no legal

barrier to defendants’ returning to the pre-2015 conditions nor is there any pre-

implementation mechanism for plaintiffs to challenge such a return.” But that conclusion

could hardly have been determinative of whether there was a real danger that VDOC

would actually reinstate the challenged conditions. To be sure, the lack of any legal

barrier or pre-implementation mechanism might explain why the plaintiffs would like to

have injunctive relief, but it had next to no bearing on the likelihood that the corrections

officials would indeed reinstitute the prior conditions of confinement in the absence of

equitable relief.

       Second, while acknowledging that the “defendants [had] individually state[d]

[that] they [did] not currently intend to return to the pre-2015 conditions,” the district

court emphasized that the “most persuasive” reason for an injunction was the prison

officials’ “consistent refusal to represent to the Court that [VDOC would] not revert to

the pre-2015 conditions.” Again, however, VDOC’s refusal to make such a commitment

does not indicate that VDOC was therefore likely to return to the prior conditions.


                                             50
Indeed, Director Clarke stated under oath that he had no intent of doing so, testifying

further that he believed that doing so would be “reversing course and going [in] the

wrong direction.” His testimony and unwillingness to provide a promise was explained

to be based only on his unwillingness to bind VDOC and future officials when they might

in the future be faced with a serious breach in death row’s security. But yet, if such a

breach were to occur, VDOC would then undoubtedly have a “legitimate penological

justification” for making a change — a circumstance that the majority correctly

recognizes would undermine any Eighth Amendment claim. Ante at 22.

       Third and finally, the district court relied on the fact that “defendants’ change from

the pre-2015 conditions of confinement to the current conditions was influenced,

although not entirely dependent on, the current litigation.” To be sure, the record does

indicate that once VDOC officials finally decided to begin implementing the long-

discussed changes to death row, they were incentivized to do so on an emergency basis to

minimize their legal exposure in this action. But it does not follow that, having done the

hard work of instituting the reforms, the corrections officials are likely to undo all their

work in the absence of a court order.

       In sum, fairly read, the record provides overwhelming evidence that VDOC made

changes to the conditions of confinement on death row in the interest of both the inmates

and the agency and that VDOC firmly believed that the changes were the right way to go.

There is simply no indication of any intent by VDOC officials to return to the previous

conditions, which they had resolved to change even before this litigation began. In light

of these circumstances, it appears that the only reason for the district court’s injunction


                                             51
was some effort to punish VDOC for having previously had in place conditions that the

district court believed had violated the Eighth Amendment. And the majority’s opinion

affirming is thus counterproductive and totally unnecessary. I would reverse the district

court’s judgment and remand with instructions to dismiss the plaintiffs’ action.




                                            52